Citation Nr: 1003348	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-34 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, and, if so, whether that claim should be granted.

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.   

3.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
depression, and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to June 
1973 and from January 2003 to September 2003, with additional 
service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which assigned a 
temporary total disability rating for a left knee disability 
(degenerative joint disease of the left knee), effective 
April 23, 2007, and a 10 percent rating, effective July 1, 
2007; rating decisions dated in January 2008 and April 2008, 
which declined to reopen a previously denied claim for 
service connection for a low back disability (degenerative 
disc disease and spondylolisthesis); a July 2009 supplemental 
statement of the case that reopened that claim and denied it 
on the merits; and November 2008 and April 2009 rating 
decisions that denied service connection for PTSD.

In December 2009, the Veteran was afforded a videoconference 
hearing before undersigned Veteran's Law Judge.  At that 
hearing, the Veteran submitted additional evidence to the 
Board, accompanied by a waiver of RO consideration.  
Nevertheless, in view of the action taken below, initial 
consideration of that evidence by the RO should be 
undertaken.


Additionally, the Veteran has been assessed with a traumatic 
brain injury (TBI) and has told VA medical providers that he 
sustained a concussion in service.  The Board interprets that 
clinical and lay evidence as an implicit claim for service 
connection for a TBI.  The Board also recognizes that the 
Veteran has submitted testimony and lay statements indicating 
that he is unable to work as a result of his left knee and 
low back disabilities and that he has been in receipt of 
Social Security disability benefits due to those problems 
since July 2006.  Because the Veteran is already service 
connected for his left knee disability, and in light of the 
action taken below to remand his claim for service connection 
for a low back disability for further development, the Board 
interprets the Veteran's testimony as raising a claim of 
entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).  
As the TBI and TDIU claims have not been developed for 
appellate review, the Board refers them to the RO for 
appropriate action.

The issues of an increased rating for a left knee disability 
and service connection for low back and psychiatric 
disabilities are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An April 2004 RO decision denied the Veteran's claim for 
service connection for a low back disability (then claimed as 
low back pain).  The Veteran did not file a timely appeal of 
that decision.

2.  The evidence received subsequent to the last final denial 
of the Veteran's claim for service connection for a low back 
disability is new, and is also material because it raises a 
reasonable possibility of substantiating that claim.



CONCLUSIONS OF LAW

1.  The April 2004 RO decision that denied the Veteran's 
claim for service connection for a low back disability is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen a 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In an April 2004 rating decision, the RO denied the Veteran's 
claim for service connection for a low back disability (then 
claimed as low back pain).  The Veteran did not file a timely 
appeal of that decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  Thus, 
the April 2004 decision became final because the Veteran did 
not file a timely appeal.

A claim of entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen his claim for a low back disability in 
July 2007.  In January 2008 and April 2008 rating decisions, 
the RO declined to reopen the claim. Thereafter, in a July 
2009 supplemental statement of the case, the RO effectively 
reopened the claim and denied it on the merits.  
Nevertheless, because that claim was previously denied in a 
decision that became final in April 2005, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of April 2004 rating 
decision included lay statements from the Veteran in which he 
essentially asserted that he had hurt his back during his 
second period of active service and had suffered from chronic 
low back pain since that time.  Also of record were service 
medical records, which showed that the Veteran had been 
treated for a left knee injury in service but were negative 
for any complaints, diagnoses, or treatment of low back 
problems.  The only other evidence before RO adjudicators was 
a report of a December 2003 VA examination, which focused on 
the Veteran's left knee disability.  That report contained no 
complaints or clinical findings of back problems and 
expressly indicated that the Veteran had a normal gait and 
did not require the use of crutches, canes, or other 
assistive devices.  

Based on the evidence then of record, the RO concluded that 
there were no in-service complaints, diagnoses, or treatment 
pertaining to the low back.  The RO did not find any clinical 
evidence of a currently diagnosed low back disability, but 
rather only subjective complaints of low back pain, without a 
diagnosed or underlying malady or condition, which did not 
constitute a disability for which service connection could be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Consequently, the claim was denied.  

In support of his application to reopen his claim, the 
Veteran has submitted private and VA medical records showing 
treatment for pain in the lower back and right buttocks, 
radiating into the lower extremities, and diagnoses of 
degenerative joint disease and grade 1 spondylolisthesis of 
the lumbar spine, based on Magnetic Resonance Imaging (MRI) 
and X-ray findings.  Other evidence not previously of record 
includes written statements from the Veteran and his wife and 
the Veteran's December 2009 Board testimony, which 
collectively indicate that his current low back problems, in 
tandem with his service-connected left knee disability, 
prevent him from working and engaging in various recreational 
activities he used to enjoy.  Additionally, the Veteran has 
testified that his left knee pain has caused or aggravated 
his current low back problems by forcing him "to put all his 
weight on [his] right side," thereby altering his gait.  His 
testimony is corroborated by newly submitted VA medical 
records, which reveal that the Veteran has an abnormal shoe 
wear pattern, with noticeably greater wear on his right side.

The Board finds that the newly received post-service medical 
records, showing diagnoses of and treatment for a lumbar 
spine disability, combined with the recently submitted lay 
statements and testimony relating his low back problems to 
his service-connected left knee disability, are both new and 
material.  That newly submitted clinical and lay evidence 
tends to corroborate the Veteran's contention that he has a 
currently diagnosed low back disability that requires ongoing 
treatment.  Moreover, that new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303 (2009).  
Specifically, that new evidence supports a new theory of 
entitlement for service connection for a low back disability, 
to include as secondary to his service-connected left knee 
disability, which was not addressed at the time of the last 
final decision.  Bingham v. Principi, 421 F.3d 1346 (Fed. 
Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); 
Roebuck v. Nicholson 20 Vet. App. 307, 312-13 (2006).  
Furthermore, that new evidence is presumed credible for the 
purpose of determining whether it is material to the 
Veteran's claim.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence 
submitted in support of the Veteran's claim for service 
connection relates to previously unestablished facts: 
competent evidence tending to show that he suffers from a low 
back disability that was caused or aggravated by his service-
connected left knee disability or is otherwise related to 
service.  Therefore, the Board finds that new evidence, when 
presumed credible for the purpose of determining whether it 
is material, is material.  Accordingly, the Veteran's claim 
for service connection for a low back disability is reopened.  
To that extent only, the appeal is allowed.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disability.  To that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claim for an increased rating for a left knee 
disability, his newly reopened claim for service connection 
for a low back disability, and his claim for service 
connection for PTSD.

The record reflects that the Veteran was last afforded a VA 
joints examination in August 2006, when he was found to 
require a left knee brace for mobility and prescription 
medication for left knee pain.  It was noted that his left 
knee disability prevented him from standing for prolonged 
periods and walking for more than a quarter of a mile.  
Clinical examination yielded diagnoses of chondromalacia, a 
lateral meniscus tear, and degenerative joint disease of the 
left knee.  

The record thereafter shows that in April 2007, the Veteran 
underwent left knee surgery (arthroscopy with partial left 
medial and lalteral meniscectomies and patellofemoral joint 
chondroplasty) at a VA medical facility.  Since that time, he 
has continued to receive ongoing treatment for chronic left 
knee pain, with effusion and stiffness, and from VA and 
private orthopedic care providers.  He has also undergone a 
May 2009 electromyogram (EMG) and nerve conduction study, 
which revealed evidence of moderately severe sensory motor 
peripheral polyneuropathy in the lower extremities.  
Additionally, written statements from the Veteran and his 
wife and the Veteran's December 2009 testimony reveal that 
his left knee disability has effectively worsened since his 
August 2006 VA examination and that he now requires a cane 
and a knee brace to ambulate.  That lay evidence also 
indicates that the Veteran is unable to work or play sports 
due to his left knee and low back disabilities and that those 
conditions also interfere with his ability to perform other 
recreational and daily living activities.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). In 
this case, the Veteran's August 2006 VA joints examination is 
somewhat stale, and the record reflects that his left knee 
disability has required surgery since that time.  
Additionally, the Veteran has provided clinical and lay 
evidence that otherwise indicates that his left knee 
disability has increased in severity.  Because there may have 
been a significant change in the Veteran's condition, the 
Board finds that a new examination is in order to address the 
current severity of his left knee disability.  In light of 
the aforementioned clinical and lay evidence, that 
examination should include specific findings regarding the 
Veteran's ranges of motion, as well as any functional 
limitations and neurological manifestations related to that 
service-connected disability.

Additionally, at the time of the August 2006 VA joints 
examination, the examiner referenced the Veteran's medical 
records, but did not indicate that his findings were based on 
a review of the Veteran's claims folder.  To ensure a 
thorough examination and evaluation, the Veteran's disability 
must be viewed in relation to its history.  38 C.F.R. § 4.1 
(2009).  Therefore, on remand, the Veteran should be afforded 
a VA joints examination that includes a review of the claims 
folder.

A new VA examination is also warranted with respect to the 
Veteran's claim for service connection for a low back 
disability.  In a claim for service connection, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for requirement that evidence 
indicate that claimed disability may be associated with in-
service injuries for purposes of obtaining VA examination).

Here, the record reflects that the Veteran has complained of 
low back problems that arose in service or, in the 
alternative, were caused or aggravated by his service-
connected left knee disability.  His private and VA medical 
records reveal complaints of chronic lower back and right 
buttock pain, radiating into his lower extremities, as well 
as X-ray and MRI findings that are consistent with diagnoses 
of degenerative joint disease of the lumbar spine, with grade 
1 spondylolisthesis of the L-2 and L-3 vertebrae.  Those 
medical records also indicate that the Veteran has complained 
of low back problems at the same time that he has received 
treatment for his service-connected left knee disability, and 
that he has been found to have abnormal weight-bearing 
pattern, manifested by increased wear in his right shoe, as a 
result of that disability.

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  In light of the Veteran's statements and the clinical 
evidence suggesting a possible nexus between his low back and 
left knee problems, the Board finds that, based on the 
evidence of record, VA must consider whether service 
connection for a low back disability is warranted both on a 
direct basis and as secondary to his service-connected left 
knee disability.

Furthermore, as the Veteran has not yet undergone a VA 
examination with respect to his low back claim, he should be 
afforded one on remand.  Specifically, a VA examiner should 
address whether the Veteran's currently diagnosed low back 
disability had its onset during either of his periods of 
active duty or is otherwise related to any aspect of his 
service, including his service-connected left knee 
disability.

Next, the Board turns to the Veteran's claim for service 
connection for a psychiatric disability.  In written 
statements and testimony before the Board, he has reported 
that he suffers from various psychiatric symptoms, including 
nightmares, sleeping problems, panic attacks, irritability, 
and suicidal ideation, all of which he has attributed to 
traumatic events during his second period of active duty in 
Iraq.  Specifically, the Veteran has reported that his 
psychiatric problems were caused by multiple in-service 
stressors, including three days in March 2003 that he and 
other members of his unit were on full alert in anticipation 
of an enemy attack on their base that did not occur, another 
incident in March 2003 in which a "battery of Patriot 
missiles were fired right next to" his location in Tactical 
Assembly Area (TAA) Guardian on the Kuwait border "where [he 
and members of his unit] were staged for the invasion of 
Iraq," and a final event in early April 2003 in which the he 
was helping to set up Base Freightliner in Iraq and "ran 
into what must have been a firefight," which resulted in 
charred and mutilated bodies, with "blood and guts on the 
ground."   

The service personnel records associated with the claims 
folder indicate that the Veteran was placed on active duty 
status in support of Operation Iraqi Freedom from January 
2003 to September 2003, but do not contain specific 
information about the dates and locations he served in Iraq 
theater of war.  His VA psychiatric records show that, after 
his second period of active duty, the Veteran was diagnosed 
with PTSD based upon his reported in-service stressors, and 
with depression and anxiety, and that he was prescribed 
medication and outpatient therapy to treat those disorders.  

Claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the multiple 
psychiatric disorders for which the Veteran has claimed 
service connection are most appropriately characterized as a 
single issue, as the RO did in its November 2008 and April 
2009 rating decisions.

The Veteran's PTSD claim was originally denied on the basis 
that no alleged in-service stressors had been verified.  The 
Board is cognizant of the RO's November 2008, April 2009, and 
June 2009 formal findings that none of the Veteran's claimed 
in-service stressors was capable of verification.  Those 
formal findings specifically addressed the Veteran's reports 
of fear that his base would be attacked in March 2003.  
Significantly, however, no mention was made of the Veteran's 
other two reported in-service stressors, specifically the 
Patriot missiles fired near his location at TAA Guardian on 
the Iraq-Kuwait border in March 2003 and his discovery of 
charred and mutilated bodies from an apparent firefight at 
Base Freightliner in Iraq in April 2003.  The Board observes 
that those stressors may be capable of verification.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Accordingly, 
the Board concludes that the Veteran's alleged stressors may 
be capable of verification and that the RO should made an 
additional attempt to verify those stressors through the 
United States Army and Joint Services Records Research Center 
(JSRRC) by requesting the histories for the unit in which the 
Veteran served while in the Iraq theater of war, specifically 
the Army's 730th Quartermaster Supply Company assigned to 
United States Central Command Headquarters in support of the 
Coalition Forces Land Component Command.  

Moreover, although the Board acknowledges that the Veteran 
has been diagnosed with PTSD and other psychiatric 
disabilities, which he contends are related to the above in-
service stressors, it remains unclear whether he has a 
confirmed PTSD diagnosis based on the criteria in DSM-IV and 
whether any PTSD is related to his period of active service.  
In order to make an accurate assessment of the Veteran's 
entitlement to service connection for his PTSD, it is 
necessary to have a medical opinion based upon a thorough 
review of the record that determines whether the Veteran has 
a confirmed PTSD diagnosis that is based on a verified 
stressor from service.  The Board thus finds that an 
examination and opinion addressing the etiology of any PTSD 
is necessary in order to fairly decide the merits of the 
Veteran's claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2009).  That examination should also address 
whether any of the Veteran's other diagnosed psychiatric 
disabilities, including depression and anxiety, is related to 
his experiences in the Iraq theater of war or to any other 
aspect of his active service.

Additionally, VA medical records appear to be outstanding.  
The Veteran indicated at the December 2009 Board hearing that 
he was currently receiving VA treatment for his orthopedic 
and psychiatric disabilities.  However, no VA medical records 
dated after June 2009 have yet been associated with his 
claims folder.  Because it appears that there may be 
outstanding VA medical records dated after June 2009 that may 
contain information pertinent to the Veteran's claims, the 
Board finds that efforts to obtain those records should be 
made on remand.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Private medical records also appear to be outstanding.  At 
his December 2009 hearing, the Veteran testified that he had 
received treatment for his left knee and low back problems 
from Dr. David Hardin, a private orthopedic physician who 
previously practiced in the Veteran's hometown of 
Elizabethton, Tennessee.  Additionally, the Veteran indicated 
that private physician had told him that the left knee 
disability had caused or aggravated his low back problems.  
However, while the claims folder contains private medical 
records that reference treatment from a "Dr. Hardin," no 
records for that particular private physician appear to have 
been obtained.  Nor does the record show that those records 
have been determined to be unavailable.  Because VA is on 
notice that private treatment records exist and may be 
helpful to the Veteran's claims, they should be requested on 
remand.  As the Veteran's authorization for the release of 
his private medical records has expired, it should be 
explained to the Veteran that his reauthorization of the 
release of Dr. Hardin's records is necessary before those 
records may be obtained.

Finally, a remand is necessary to obtain outstanding SSA 
records.  The Veteran testified that he has been in receipt 
of SSA disability compensation for his left knee and low back 
disabilities since July 2006.  However, no SSA records have 
been associated with the claims folder.  Because the decision 
and the medical records upon which an award of SSA disability 
benefits is predicated are relevant to the Veteran's claims 
for an increased rating for a left knee disability and 
service connection for a low back disability, the Board finds 
that efforts should be made to obtain those records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder the Veteran's Social Security 
Administration records.

2.  Obtain and associate with the claims 
folder all medical records from the VA 
Tennessee Valley Healthcare System, dated 
from July 2009 to the present.

3.  After obtaining the necessary 
authorization from the Veteran, obtain and 
associate with the claims folder private 
medical records from David Hardin, M.D.  
Explain to the Veteran that his prior 
authorization for the release of his private 
records has expired, and that he will need 
to reauthorize the release of those records 
in order for VA to obtain them.  All 
attempts to secure those records must be 
documented in the claims folder.

4.  Request that the United States Army and 
Joint Services Records Research Center 
(JSRRC) perform searches of all available 
and appropriate records, including unit 
histories for the Army's 730th Quartermaster 
Supply Company assigned to United States 
Central Command Headquarters in support of 
the Coalition Forces Land Component Command, 
in an attempt to verify the Veteran's other 
alleged in-service stressors (Patriot 
missiles fired near Veteran's location at 
TAA Guardian on the Iraq-Kuwait border in 
March 2003 and his discovery of charred and 
mutilated bodies left over from an apparent 
firefight at Base Freightliner in Iraq in 
April 2003).  If any stressor is not capable 
of corroboration, the Veteran should be 
informed. 

5.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an appropriate specialist 
to determine the current nature and severity 
of his service-connected left knee 
disability and to assess the nature and 
etiology of any lower back disability.  The 
claims folder should be reviewed by the 
examiner, and the examination report should 
reflect that review.  The examiner should 
provide a rationale for the opinion and 
reconcile it with all pertinent evidence of 
record, including the Veteran's service 
medical records revealing treatment for a 
left knee injury (left knee strain) in July 
2003; the report of the August 2006 VA 
joints examination showing subjective 
complaints of left knee pain with functional 
impairment and clinical findings of 
chondromalacia, a lateral meniscus tear, and 
degenerative joint disease of the left knee; 
and the private and VA medical records 
indicating that the Veteran underwent 
surgery in April 2007 for his service-
connected left knee disability and has 
continued to receive treatment for chronic 
left knee pain, stiffness, and instability, 
lower extremity neuropathy, and low back 
problems (diagnosed as degenerative joint 
disease of the lumbar spine, with grade 1 
spondylolisthesis of the L-2 and L-3 
vertebrae), and has been found to have 
unequal weight bearing manifested by greater 
wear in his right shoe.  Additionally, the 
VA examiner should consider the Veteran's 
and his wife's written statements and 
testimony asserting a worsening of his left 
knee disability, a nexus between that 
service-connected disability and his low 
back disability, and a continuity of 
symptomatology of low back problems since 
service.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007).  Specifically, the examiner 
should address the following: 

a)  Identify all orthopedic pathology 
related to the Veteran's left knee 
disability and provide ranges of knee 
motion.  Conduct all necessary tests, to 
include X-rays and range of motion 
studies of the knee degrees.  State 
whether any ankylosis (favorable or 
unfavorable) is present.  Specify whether 
the Veteran's left knee disability is 
manifested by genu recurvatum (acquired, 
traumatic, with weakness and insecurity 
in weight-bearing objectively 
demonstrated), or by malunion of the 
tibia or fibula, or nonunion of those 
bones, with loose motion, requiring a 
brace.  State whether the service-
connected disability is accompanied by 
recurrent subluxation or lateral 
instability, and whether any such 
subluxation or lateral instability is 
slight, moderate, or severe.  Discuss 
whether the Veteran has additional 
functional loss from his left knee 
disability, and describe any pain, 
weakened movement, excess movement, 
excess fatigability, or incoordination 
resulting from that service-connected 
disability, as discussed in 38 C.F.R. §§ 
4.40, 4.45 (2009), and DeLuca v. Brown, 8 
Vet. App. 202 (1995).

b)  State whether the Veteran's service-
connected left knee disability is 
manifested by any neurological 
impairment, and, if so, which nerves are 
involved, and the extent of the 
impairment.  The diagnostic criteria 
applicable to nerve impairment 
distinguish the types of paralysis as 
complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three categories:  mild, moderate, and 
severe.  With those categories in mind, 
classify the Veteran's left knee 
disability, distinguishing among the 
categories and using the results of all 
pertinent testing of record.  If using 
results obtained from an EMG or nerve 
conduction velocity tests, or other such 
tests, explain, in terms meaningful to a 
layperson, the base line results versus 
those obtained for the appellant.  
Explain the meaning of any abnormal 
results that are obtained

c)  Discuss how the Veteran's left knee 
disability impacts his activities of 
daily living, including his ability to 
obtain and maintain employment.  
38 C.F.R. § 4.10.

d)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current low back 
disability that is causally or 
etiologically related to the July 2003 
in-service fall in which he injured his 
left knee, or any other incident during 
his periods of active service.

e)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current low back 
disability that was either caused by or 
aggravated beyond its natural progression 
by his service-connected left knee 
disability.

6.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the current nature 
and etiology of any psychiatric disability.  
The claims folder should be reviewed by the 
examiner and that review should be indicated 
in the examination report.  The examiner 
should specifically attempt to reconcile the 
opinion with all other clinical evidence of 
record, including the Veteran's written 
statements and Board testimony asserting that 
he currently suffers from numerous psychiatric 
problems as a result of in-service stressors 
from his second period of active duty 
(reported as Patriot missiles fired near his 
location at TAA Guardian on the Iraq-Kuwait 
border in March 2003 and the discovery of 
charred and mutilated bodies left over from an 
apparent firefight at Base Freightliner in 
Iraq in April 2003), and his post-service VA 
medical records showing diagnoses of PTSD, 
depression, and anxiety.  The VA examiner's 
opinion should specifically address the 
following: 

a)  Diagnose any current psychiatric 
disability.

b)  Provide a full multi-axial diagnosis 
and specifically state whether or not 
each criterion for a diagnosis of PTSD is 
met pursuant to the Diagnostic and 
Statistic Manual of Mental Disorders, 
Fourth Edition (DSM- IV).

c)  If a diagnosis of PTSD is warranted, 
specify the specific in-service stressor 
or stressors upon which that diagnosis is 
based.

d)  Discuss whether it is as likely as 
not (more than 50 percent probability) 
that any current psychiatric disability, 
to include depression, anxiety, and PTSD, 
is related to the Veteran's experiences 
in the Persian Gulf area during his 
second period of active service from 
January 2003 to September 2003.

e)  Discuss whether any current 
psychiatric disability, to include any 
depression, anxiety, or PTSD, is 
otherwise related to the Veteran's 
periods of active service.

7.  Then, readjudicate the claims for an 
increased rating for a left knee disability 
and service connection for low back and 
psychiatric disabilities.  If any aspect of 
the decision remains adverse to the Veteran, 
issue a supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


